THE THIRTEENTH COURT OF APPEALS

                                    13-21-00119-CV


      IN THE MATTER OF THE MARRIAGE OF MA. NOELIA ZAMARRON AND
        JOSE LUIS ZAMARRON AND IN THE INTEREST OF C.N.Z., A CHILD


                                   On Appeal from the
                      257th District Court of Harris County, Texas
                          Trial Court Cause No. 2020-00012


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal will be taxed against the party incurring the same.

      We further order this decision certified below for observance.

December 21, 2021